DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments dated 29 April 2021 with respect to the pending claims have been considered, but are moot in view of new grounds of rejection.
Applicant has amended the independent claim to incorporate the subject matter of claim 8, held as allowable in the previous Office Action.  However, Applicant has also deleted some limitations from the claim in this amendments and thus has not included all of the limitations of the base claim and all intervening claims.  Accordingly, the claim is considered to have a new scope and is newly rejected as described below based on additional search and consideration.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10, 11, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukuhara (US 20150256736 A1) in view of Ohtsubo, et al. (US 20180213172 A1.)
Regarding claim 1, Fukuhara discloses an electronic device (Fig. 1) comprising:
an image sensor (Fig. 2) including a first pixel subset (focal point detection pixels, S1/S2) having at least one pixel with a first sensitivity (focal point detections pixels are only partially sensitive due to light-shielding layer, 33/43; Figs. 3/4) and a second pixel subset (imaging pixels, R/G/B; Fig. 2) having at least one pixel with a second sensitivity (object imaging pixel has at least one pixel of high sensitivity due to wider aperture, Fig. 7); and
a processor (inherent to the operation of a digital camera) to process image data generated (103/104) through the image sensor (13; Fig. 2), wherein the processor is configured to:
obtain image data of an external subject (100) through each of the first pixel subset (101) and the second pixel subset (103/104);
identify attribute information of first sub-image data, which corresponds to the first pixel subset (phase difference signal, [0064]), and attribute information of second sub-image data, which corresponds to the second pixel subset (high and low exposure  signals of the object image, 103/104), of the image data;
select the first sub-image data (101);
obtain the focus information corresponding to the external subject using the first sub-image data [0056 - 0064];

output image data (105), which is obtained by synthesizing the second sub-image data and the third sub image data (HDR image is created by synthesizing the low component image 1201 and high component image 1202, both of which contain second sub-image data (object imaging pixels, L/H; Figs. 10/11) and third sub-image data (interpolated pixels, L1/L2/H1/H2; Figs. 10/11); therefore, when synthesizing both component images together, the final HDR image is obtained using second and third sub-image data.)

However, while the reference describes the above, Fukuhara fails to specifically disclose the use of a display or of an operation to perform focusing in the event focus information cannot be found with the first image data.  Despite this, the Examiner maintains that such an operation would be obvious to one of ordinary skill in the art, as taught by Ohtsubo, et al. (hereafter, “Ohtsubo.”)
Ohtsubo discloses an image capturing device with phase detection, similar to Fukuhara.  Additionally, Ohtsubo using first sub-image data (phase detection signal from AF processing, 17) from a first pixel subset (53L/R) to obtain a focus (Fig. 6.)  However, in the event that phase detection processing should fail (“if focus information 
Both the display and the contrast detection backup can similarly be incorporated with Fukuhara.  Because Fukuhara already discloses a similar image sensor, it would be obvious to one of ordinary skill in the art that contrast detection could be incorporated in order to provide a backup way of detecting proper image focus when the primary method fails, as is implemented in Ohtsubo.  In this way, if focus information in Fukuhara corresponding to the external subject cannot be obtained for the first sub-image data (i.e., when phase detection fails), the object imaging pixels (second sub-image data) are used to obtain focus through contrast detection, based on at least the attribute information of the first sub-image data (where suitability of phase data is considered an attribute) and the attribute information of the second sub-image data (where contrast value of object imaging pixels is considered an attribute.)  Additionally, it would similarly be considered obvious to one of ordinary skill in the art to use a display as shown in Ohtsubo for displaying the HDR image obtained by Fukuhara.
Therefore, it would be obvious to one of ordinary skill in the art to use the backup contrast detection focusing and a display with Fukuhara in order to ensure a properly-focused image is captured and able to be displayed to the user.

claim 10, the combination satisfies claim 1, wherein Fukuhara discloses the first sub-image data and the second sub-image data are simultaneously set through the image sensor (Fig. 2.)

Claims 11 and 12 are variants of claim 1 and are similarly interpreted and rejected.

Claims 5, 6, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukuhara in view of Ohtsubo and further in view of Muuki (US 20120002958 A1.)
Regarding claims 5, the combination satisfies claim 1.  However, Fukuhara fails to disclose a secondary image sensor through which focus information is obtained, as required by the instant claim.  Despite this, the Examiner maintains that such an element would be obvious to one of ordinary skill in the art, as taught by Muuki.
Muuki discloses a camera that performs focusing based on a comparison between two image areas (Figs. 3, 4), similar to Fukuhara.  However, Muuki discloses that this comparison is based on two image sensors, rather than the one disclosed in Fukuhara.  Muuki discloses that this structure allows for improved focusing for 3D image devices [0004.]
This structure can similarly be incorporated with Fukuhara and Ohtsubo.  By including a second image sensor to also perform the same focus evaluation, a proper focusing point can be obtained for use with 3D imaging.  Therefore, it would be obvious 

Regarding claim 6, the combination satisfies claim 5.  Additionally, Muuki discloses a display (22), wherein obtain image data corresponding to the external subject through the another image sensor (105), and display the obtained image through the display [0020, 0037.]  These elements are rendered obvious for the same rationale as in the rejection to claim 5.

Claim 15 is a variant of claim 5 and is similarly interpreted and rejected.

Allowable Subject Matter
Claims 2 - 4, 9, 13, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding the above claims, while the combination of Fukuhara and Ohtsubo satisfy claim 1 given the broadest reasonable interpretation of the claim language, the further details about the sensitivity and exposure of the first sub-image data and the second sub-image data do not appear to be disclosed given this interpretation.  Accordingly, these dependent claims are presently considered allowable.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dwight Alex C Tejano whose telephone number is (571)270-7200.  The examiner can normally be reached on M-F 10AM-6PM with alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Dwight Alex C. Tejano/
Examiner
Art Unit 2698



/TWYLER L HASKINS/          Supervisory Patent Examiner, Art Unit 2698